268 F.2d 221
William BINDERv.C. H. LOONEY, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 6086.
United States Court of Appeals Tenth Circuit.
May 26, 1959.

Appeal from the United States District Court for the District of Kansas.
Wilbur G. Leonard, U.S. Atty., E. Edward Johnson, Asst. U.S. Atty., Topeka, Kan., Milton P. Beach, Asst. U.S. Atty., Kansas City, Kan., and George E. Peabody, Asst. U.S. Atty., Wichita, Kan., for appellee.
Before BRATTON, Chief Judge, and PHILLIPS and LEWIS, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion, on the ground that the appeal is without merit.